PER CURIAM.
This is an interlocutory appeal from two orders in chancery by which the appellants were required to increase a temporary .injunction bond from $12,000 to $20,000.
We have read the briefs of the respective parties and have examined the record brought before the court, but are unable to determine the issues which the appellants propose, namely, the alleged error. of the court in increasing the injunction bond, denying a petition for rehearing of such order, and in dissolving the temporary injunction.1 The appellants have failed to bring before us sufficient portions of the record that would enable us to determine whether or not the orders of which they complain were erroneous or an abuse of the chancellor’s discretion.
On the basis of the record before us, the appellants have failed to demonstrate reversible error or that the chancellor exceeded his authority or abused his discretion, absent which the orders should be and are hereby affirmed.
Affirmed.

. The order dissolving the temporary injunction was entered December 9, 1963, after this appeal had been filed.